Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 12, 2022

The Court of Appeals hereby passes the following order:

A22D0135. JATIN R. KUMAR v. ANDREA K. COLEMAN.

      Andrea K. Coleman, the mother, filed a petition for writ of habeas corpus and
motion for emergency return of minor child against Jatin R. Kumar, the child’s

biological father. The superior court granted the petition and motion, ordering the
father to return the child to the mother’s custody. The father filed an application for

discretionary review in this Court which we granted. See Case No. A22D0135 (Dec.
1, 2021).

      “When a parent withholds a child from the other parent in violation of a valid
child custody order, the other parent may seek to secure the return of the child by

filing a habeas corpus petition in the judicial circuit where the child is allegedly being
detained illegally.” Bales v. Lowery, 299 Ga. 200, 202 (2) (787 SE2d 166) (2016).

See also OCGA §§ 9-14-1(b) & 9-14-2. Under our Constitution, the Supreme Court
of Georgia has exclusive appellate jurisdiction over habeas corpus cases. See Ga.
Const. of 1983, Art. VI, Sec. VI, Par III (4). Accordingly, jurisdiction over this
application may lie in that Court. See Saxton v. Coastal Dialysis & Med. Clinic, 267

Ga. 177, 178 (476 SE2D 587) (1996) (Supreme Court has ultimate authority for
determining appellate jurisdiction).
      In accordance with the Supreme Court’s instructions in In the Interest of T. B.,
Case No. S21A1120 (Nov 1, 2021), pertaining to cases of this type, we hereby

VACATE our prior order granting the application in this case and TRANSFER the
application to the Supreme Court.


                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        08/12/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.